DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention II in the reply filed on 05/06/2022 is acknowledged. No arguments were presented regarding the traversal of the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17, 18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hawley (US 5,770,143) in view of Coscia (EP0233846A2). 
Regarding claim 17, Hawley teaches a process for manufacturing a molded piece, the method comprising:
a step of arranging a molding material within a cavity for molding in a mold (Col 4, Ln 49-67 and Col 5, Ln 60-67) having multiple communication holes that bring outside of the mold and the cavity into communication with each other (Figure 1A to 1E; Col 2, Ln 38-44; and Col 6, Ln 9-11); and
a step of applying microwaves to a molding material arranged within the cavity in the mold, via multiple variable transmission units that are attached, in one-to-one correspondence, to the multiple communication holes in the mold (Figure 1A and 1E; Figure 23; and Col 6, Ln 8-21). 

	Hawley does not explicitly teach the mold including multiple mold members that form the cavity. 

	Coscia teaches a molding press for rubber utilizing a mold with an upper and lower mold (i.e., multiple molding parts) and communication holes for utilizing microwaves into the mold cavity (Figure 1 and Abstract). 

	Hawley and Coscia both teach a resin molding process utilizing microwaves directed into the mold cavity. It would have been obvious to substitute the undisclosed mold of Hawley with a mold comprising multiple parts as taught by Coscia, a functionally equivalent mold configured for use with microwaves. 
	Regarding claim 18, Hawley in view of Coscia teaches the process as applied to claim 17, wherein the molding material is a liquid molding material (Hawley, Col 5, Ln 60-64 and Col 6, Ln 66-Col 7, Ln 5), and the molding material is heated by applying microwaves thereto (Hawley, Col 5, Ln 48-59). 

	Regarding claim 20, Hawley in view of Coscia teaches the process as applied to claim 17, wherein a phase of microwaves to be applied via each of the multiple variable transmission unit is controlled (Hawley, Figure 23 and Col 10, Ln 5- 14 and Ln 19-25). 
	
	Regarding claim 23, Hawley in view of Coscia teaches the process as applied to claim 17, wherein microwaves are applied via the multiple variable transmission units for different periods (Hawley, Col 10, Ln 46-48). 


Claims 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hawley (US 5,770,143) in view of Coscia (EP0233846A2), as applied to claim 17, in further view of Berggren (US 4,323745). 
Regarding claim 19, Hawley in view of Coscia teaches the process as applied to claim 17, wherein microwaves are applied into the cavity via each of the multiple variable transmission units such that the microwaves within the cavity has a desired heating pattern by engineering of the microwave input, frequency, and power level (Hawley, Col 4, Ln 31-32; Col 5, ln 48-59; Col 9, Ln 35-37).
Hawley in view of Coscia does not explicitly teach the microwaves are applied into the cavity via each of the multiple variable transmission units such that microwaves within the cavity has a desired intensity distribution.
	Berggren teaches a process for microwave-assisted molding, wherein microwaves are applied at two different frequencies so that two resonance modes arise within the cavity, the two frequencies being so chosen to differ slightly and so that the resonance modes which arise have no coinciding zero points within the cavity (Abstract and Figure 4 and 5; Col 2, Ln 18-55), thereby providing uniform heating (Col 2, Ln 34-38).
	Both Hawley and Berggren teach applying heat through multiple microwave transmission unit. It would have been obvious to one of ordinary skill in the art to improve the process of Hawley by applying microwaves into the cavity such that the microwaves within the cavity has a desired density distribution for the benefit of providing uniform heating. 

	Regarding claim 21, Hawley in view of Coscia teaches the process as applied to claim 17.
	Hawley in view of Coscia does not teach microwaves with different frequencies are applied.
	Berggren teaches a process for microwave-assisted molding, wherein microwaves are applied at two different frequencies so that two resonance modes arise within the cavity, the two frequencies being so chosen to differ slightly and so that the resonance modes which arise have no coinciding zero points within the cavity (Abstract and Figure 4 and 5; Col 2, Ln 18-55), thereby providing uniform heating (Col 2, Ln 34-38).
	Both Hawley and Berggren teach applying heat through multiple microwave transmission unit. It would have been obvious to one of ordinary skill in the art to improve the process of Hawley by utilizing microwaves at different frequencies to provide uniform heating as taught by Berggren.

	Regarding claim 22, Hawley in view of Coscia teaches the process as applied to claim 17.
	Hawley in view of Coscia does not teach microwaves with different intensities via the multiple variable transmission units are applied.
	Berggren teaches a process for microwave-assisted molding, wherein microwaves are applied at two different frequencies so that two resonance modes arise within the cavity, the two frequencies being so chosen to differ slightly and so that the resonance modes which arise have no coinciding zero points within the cavity (Abstract and Figure 4 and 5; Col 2, Ln 18-55), thereby providing uniform heating (Col 2, Ln 34-38).
	Both Hawley and Berggren teach applying heat through multiple microwave transmission unit. It would have been obvious to one of ordinary skill in the art to improve the process of Hawley by utilizing microwaves at different frequencies to provide uniform heating as taught by Berggren. One of ordinary skill in the art would have recognized that the microwaves with different frequencies applied as taught by Hawley in view of Coscia and Berggren would inherently have different intensities. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANA C PAGE/Examiner, Art Unit 1745